Citation Nr: 1822470	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran's income is excessive for nonservice-connected pension benefits.

(The issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from September 1957 to June 1962 and from September 1962 to March 1971 .

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 administrative decision,.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's reported total family income, less medical expenses, exceeds the maximum rate of pension payable for a Veteran with one dependent.


CONCLUSION OF LAW

As the Veteran's income exceeds the maximum rate, the criteria for entitlement to nonservice-connected pension benefits are not met.  38 U.S.C.A. § 1521 (2012); 38 C.F.R. § 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

As will be explained fully below, in the present case there is no legal basis upon which this benefit may be awarded.  As such, the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j) (2012); 38 C.F.R. § 3.3(a)(3) (2017).

The Veteran contends that he is entitled to nonservice-connected disability pension benefits.  The Board notes that the Veteran's DD-214 Form reflects that he served more than 90 days during the Vietnam Era.  However, the Board concludes that the Veteran is ineligible for pension benefits at the current time because his family income exceeds the allowable income limitations for a Veteran with a spouse and no dependent children.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's annual family countable income from the maximum annual pension rate applicable to the Veteran's circumstances.  38 U.S.C. § 1521(a) (2012); Martin v. Brown, 7 Vet. App. 196, 198 (1994).

In determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included.  38 U.S.C. § 1503(a) (2012).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received except for listed exclusions.  38 C.F.R. § 3.271 (2017).  Retirement income is not specifically excluded under 38 C.F.R. § 3.272 (2017).  Such income is therefore included as countable income.

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 (2017).  38 U.S.C. § 1521(a), (b) (2012); 38 C.F.R. § 3.3(a)(3) (2012).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2012).  

The Veteran reports that he is married with no dependent children.  The Veteran stated in his original claim for benefits, signed in April 2015, that he receives Social Security Administration (SSA) benefits of $1,200 per month ($14,400 per year) and his spouse receives SSA benefits of $626 per month ($7,512 per year).  As such, the Veteran's total family income, according to his claim, totals $21,912 in yearly income.  

However, the Board notes that a SSA Inquiry revealed that the Veteran received $1,467.90 per month ($17,614.80 per year) as of December 2013 and $1,492.90 per month ($17,914.80 per year) as of December 2014.  Combining the income of the Veteran's spouse as reported in the 2015 claim with the Veteran's SSA income as of December 2013 as noted in the SSA Inquiry response, the Veteran's total family income is $25,126.80 per year.  Combining the income of the Veteran's spouse as reported in the 2015 claim with the Veteran's SSA income as of December 2014 as noted in the SSA Inquiry response, the Veteran's total family income is $25,426.80 per year.

The MAPR for a Veteran with a spouse in effect  as of December 1, 2013, is $16,569.  See VA Manual M21-1, part I, Appendix B.  The MAPR is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C. § 1521(a), (b) (2012); 38 C.F.R. § 3.3(a)(3), 3.23 (2017).  The MAPR has subsequently risen to $16,851, effective December 1, 2014, and to $16,902, effective December 1, 2016.  As shown above, the Veteran's income exceeds the income limitations under all of these rates.  

Although the Veteran's family income exceeds the income limits, the Veteran may still be eligible for pension benefits.  Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii) (2017).  Five percent of the MAPR rate effective December 1, 2013, is $828.  Five percent of the MAPR rate effective December 1, 2014, is $842.  Five percent of the MAPR rate effective December 1, 2016, is $845.

In his November 2015 notice of disagreement (NOD), the Veteran reported his 2014 medical expenses as $4,552.28 and his 2015 medical expense at the time of his NOD as $4,353.96.  According to 38 C.F.R. § 3.262(l), any unreimbursed amounts which have been paid within the calendar year for the unusual medical expenses, regardless of the year the indebtedness was incurred, will be excluded from the amount of the claimant's annual income.  The term "unusual" means excessive and generally is defined as exceeding five percent of the claimants' reported annual income.  38 C.F.R. § 3.262(l)(4) (2017).  The reported paid medical expenses for 2014 and 2015 exceed five percent of the Veteran's reported annual income for 2014 and 2015.  Excluding $4,552.28, the Veteran's income would not be reduced to the required income limits for 2014.  Likewise, excluding $4,353.96, the Veteran's income would not be reduced to the required income limits for 2015 either.  As the Veteran has not reported his income or his medical expenses for 2016 and beyond, countable income cannot be calculated for these years. 

In summary, the evidence of record shows the Veteran's countable income exceeds the statutory limits for entitlement to pension benefits.  The Board is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C. § 7104(c) (2012).  As the law passed by Congress specifically prohibits the payment of VA pension benefits to those whose countable income exceeds statutory limits, the Veteran is not legally entitled to nonservice-connected pension benefits.  Thus, his claim must be denied.


ORDER

The Veteran's income is excessive for nonservice-connected pension benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


